Exhibit 10.1

*** Indicates that a portion of the exhibit has been omitted based on a request
for confidential treatment submitted to the Securities and Exchange Commission.
The omitted portions have been filed separately with the Commission.

CONFIDENTIAL SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

THIS CONFIDENTIAL SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT (“AGREEMENT”),
effective on the last date executed below, is entered into between
CANNAPHARMARX, INC., a Delaware Corporation (“CPRx”), on behalf of itself, its
officers, directors (including GARY HERICK (“Herick”), GERALD CROCKER
(“Crocker”), JAMES SMEEDING (“Smeeding”), MATHEW SHERWOOD (“Sherwood”), and
ROBERT LIESS (“Liess”), in their individual and representative corporate
capacities), owners, shareholders, employees, attorneys, representatives and
agents (in their individual and representative corporate capacities), and CPRx’s
parent, affiliated, predecessor, successor, subsidiary, and other related
companies, including Golden Dragon Holding Co., CannaPharmaRx, Inc. (the
privately held Colorado corporation), and CannaPharmaRx, Inc. Acquisition
Corporation, and their officers, directors, owners, shareholders, employees,
attorneys, representatives and agents (in their individual and representative
corporate capacities), and each of them, jointly and severally (herein
singularly and collectively called “the Company”), and GARY M. COHEN, on behalf
of himself and his heirs, executors, guardians, administrators, successors, and
assigns, and each of them, jointly and severally (herein singularly and
collectively called “COHEN”), who agree to be bound by all of the terms and
conditions hereof.

WHEREAS, COHEN initiated an action in the Circuit Court, Hillsborough County,
Florida against CannaPharmaRx, Inc. (the Colorado corporation), CannaPharmaRx,
Inc. Acquisition Corp., Golden Dragon Holding Company, Herick, Crocker,
Smeeding, Liess, and Sherwood (Case No. 14-CA-010970), which was removed to the
United States District Court, Middle District of Florida, Tampa Division, and
assigned Case No. 8:14-cv-02969-MSS-TGW (“the Cohen Case”). Cohen alleged
various contract and employment-related claims, as well as made allegations of
what he believed had been corporate fraud, misappropriation, breach of fiduciary
duty, and SEC or SOX-related violations;

WHEREAS, the Company and all the individuals who have been sued by COHEN in the
Cohen Case categorically and vehemently deny all of COHEN’s claims and
allegations, have maintained that the allegations are false, and were prepared
to assert counterclaims of their own until this resolution and COHEN’s
retraction of certain of these allegations was achieved;

WHEREAS, Golden Dragon Holding Company initiated an action against COHEN for
libel and tortious interference with its business relationships in the United
States District Court, District of New Jersey, which was assigned Case
No. 1:14-cv-07073-RMB-AMD (“the Golden Dragon Case”);

WHEREAS, to avoid any further time commitment and legal expense, the Company and
COHEN (hereinafter collectively referred to herein as “the Parties”) now wish to
resolve and settle amicably the Cohen Case, the Golden Dragon Case, and any and
all other claims of whatever kind or nature that the Parties may have against
each other;

THEREFORE, in consideration of the mutual covenants and promises set forth in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed by and between
the Parties as follows:

1. Mutual Dismissal of Actions. Within three (3) business days of the execution
of this Agreement, COHEN agrees to voluntarily dismiss the Cohen Case with
prejudice, and the Company agrees to voluntarily dismiss the Golden Dragon Case
with prejudice. Each Party authorizes its counsel to file with the Court the
necessary paperwork to accomplish these dismissals with prejudice, and these
entries shall provide that each party shall bear its/his own costs, expenses and
attorneys’ fees.

2. Settlement Payment. CPRx agrees to purchase COHEN’s 2,250,000 common shares
of CPRx (the privately held Colorado corporation) for Three Hundred Fifty
Thousand Dollars and Zero Cents ($350,000.00) in cash, subject to Form 1099
reporting (the “Settlement Payment”). COHEN



--------------------------------------------------------------------------------

agrees that the Settlement Payment is intended to and does compensate him for
the value of his CPRx shares, and no portion of this consideration is intended
to or does compensate COHEN for the claims he brought or could have brought in
the Cohen Case or any other claims that he has or may have, whether known or
unknown, at the time of the execution of this Agreement. The Settlement Payment
is subject to the following terms and conditions and payment schedule:

 

  (a) Pay COHEN Eighty Five Thousand Dollars and Zero Cents ($85,000.00) by wire
transfer via his lawyer’s trust account after the effective date of this
Agreement and within three business days after the submission to the courts of a
dismissal with prejudice of the Cohen Case and the Golden Dragon Case.

 

  (b) Pay COHEN Fifteen Thousand Dollars and Zero Cents ($15,000.00) on the
first of each calendar month thereafter for seventeen (17) months via wire
transfer to COHEN, and with a final payment of Ten Thousand Dollars and Zero
Cents ($10,000.00) on the first day of the next calendar month thereafter.

 

  (c) CPRx agrees to pay COHEN all remaining unpaid monthly payments in one lump
sum payment, via wire transfer to COHEN, within ten business days upon CPRx
raising an aggregate of Seven Million Dollars and Zero Cents ($7,000,000.00) or
more in permanent capital (for the sake of clarity, this would not include any
capital raised via a debt instrument) after the effective date of this
Agreement.

 

  (d) In addition to such cash payment, and in exchange for COHEN
(1) surrendering all of his 2,250,000 common shares of CPRx (the privately held
Colorado corporation); and (2) releasing any and all claims and rights
(including dissenter’s rights) related in any way to the issuance, surrender, or
forfeiture of such shares, CPRx agrees to grant and provide COHEN with Six
Hundred Thousand (600,000) unregistered restricted shares (the “Settlement
Shares”), in CPRx, the Delaware corporation. Such grant of Settlement Shares
will be subject to the terms and conditions of, and COHEN entering into, a
Subscription Agreement with CPRx, which also will contain reasonable and
necessary metering restrictions. A copy of such Subscription Agreement is
attached hereto as Appendix A and is incorporated into this Agreement in its
entirety.

 

  (e) COHEN acknowledges and agrees that he will be responsible for all federal,
state, and local tax consequences and obligations related to the foregoing
payments and grant of restricted shares, and agrees to indemnify, defend and
hold harmless the Company from all such tax consequences and obligations. COHEN
agrees that he will forfeit such payments and will be responsible for
reimbursing CPRx for the same if he violates his obligations under this
Agreement.

3. URL Transfer. COHEN will transfer and assign to CPRx all contractual and all
other legal rights to the URL “CannaPharmaRx.com.”

4. Withdrawal of Certain Allegations. Within no later than three (3) business
days after the effective date of this Agreement, COHEN shall issue
electronically from PRNewswire.com a copy of the press release attached hereto
as Appendix B. COHEN will also provide the Company and each of the defendants
named in the Cohen Case with a signed, unsworn letter on his personal letterhead
containing the content of the letter attached hereto as Appendix C which states,
among other things, that he withdrawals certain allegations he made in the Cohen
Case. CPRx agrees to redact the contents of the letter and replace the same with
a “Confidential” stamp if and when it files the letter with the SEC as an
attachment to this Agreement. The same will apply to any other governmental
filing or submission of the Agreement that CPRx may be required to make. The
named defendants in the Cohen Case will also remain free to use or disclose the
press release and the letter for any business, employment-related or personal
purpose. But, CPRx and the named defendants agree not to publish the letter on
the internet, including on any website, except they will remain free to
privately email the letter by PDF for the business, employment-related and
personal purposes identified in this Paragraph.

 

Page 2



--------------------------------------------------------------------------------

The Company and the individual Defendants also will remain free to send or
publish the press release on the internet. The Parties acknowledge and agree
that they have negotiated the terms of the press release and the letter as part
of their settlement and this Agreement.

5. Behavior. COHEN agrees to be bound to the Confidential Information and
Returning Company Documents obligations set forth in Sections 7.A and 7.B of the
Employment Agreement document provided to him by Golden Dragon Holding Co. and
which he signed, the obligations of which are incorporated “as is” into this
Agreement. A copy of Sections 7.A. and 7.B. are attached to this Agreement as
Appendix D.

6. Forfeiture. If COHEN breaches any of his obligations under the Agreement,
CPRx may immediately cease any payments still owed to COHEN under Paragraph 1 of
this Agreement, and will be entitled to seek forfeiture and return by COHEN of
any shares granted or payments made to him previously under the Agreement.

7. Entire Amount of Monetary Consideration. The Parties agree that this
Agreement sets forth the entire amount of monetary and other consideration to
which COHEN is entitled from the Company and that he will not seek any further
compensation, shares or monies of any kind or nature from the Company, including
but not limited to back pay, severance pay, front pay, wages, overtime, vacation
pay, bonuses, benefits, attorneys’ fees, costs, interest, damages (whether
compensatory, punitive or otherwise), business expenses, or other monies.

8. Termination of Relationship. COHEN acknowledges that any business,
consultancy, or employment affiliation he may have had with the Company ended on
October 23, 2014. Unless the Company agrees in advance and in writing that COHEN
may submit an application for employment or reemployment with the Company, COHEN
agrees that he will not apply for, seek or accept employment or reemployment
with the Company at any time, that the Company shall have no obligation to
employ, reemploy, or otherwise associate with him in the future, and that this
Paragraph represents a valid, non-discriminatory, non-retaliatory reason to
decline to consider his application and to refuse to employ, reemploy him, or
associate with him if he applies or reapplies contrary to this Agreement.

9. Representations and Warranties. COHEN represents and warrants that he has no
pending charges, claims, suits, complaints or grievances against the Company
with any federal, state, local or other governmental agency, or in any court of
law, and has not suffered any work-related injury or illness within two years
prior to the effective date of this Agreement. COHEN acknowledges and agrees
that he has been fully and properly paid for all hours in which he provided
services to the Company. COHEN has requested and received such information in
connection with the execution of this Agreement as he believes to be necessary
in order to make an informed decision to enter into this Agreement and to bind
himself as set forth herein, and he has had an opportunity to discuss this
information with his own advisors and consultants and obtain answers to any
questions that he may have had. COHEN further acknowledges and agrees that the
Settlement Payment is only an estimate of the value of his shares and could
differ from the value that might be determined in some other context by some
other party. COHEN has based his decision to sell his shares on (i) his own
independent due diligence investigation, (ii) his own expertise and judgment,
and (iii) the advice and counsel of his own legal, tax, and economic advisors
and consultants. COHEN represents and warrants that he has not relied on any
representations or omissions made by the Company in connection with this
Agreement, COHEN agrees that the Company will not be liable for COHEN’s use of
the information he was provided by the Company in connection with this
Agreement, and COHEN waives any claims for fraudulent inducement based on any
misrepresentations or omissions by the Company in connection with this
Agreement.

10. Covenant Not to Sue. COHEN agrees not to file any charges, claims, suits,
complaints, or grievances against the Company with respect to any aspect of his
affiliation with, or separation from, the Company, or with respect to any other
matter whatsoever, whether known or unknown to him at the time of execution of
this Agreement, with the exceptions of: (a) any claim that the Company breached
its commitments under this Agreement; and (b) any claims that the law precludes
him from waiving by agreement.

 

Page 3



--------------------------------------------------------------------------------

11. Release of Claims.

(a) Release by Cohen. COHEN acquits, releases, and forever discharges the
Company of and from all, and in all manner of, actions and causes of action,
suits, debts, claims, and demands whatsoever, in law or in equity, which he ever
had, or may now have, with respect to any aspect of his affiliation with the
Company, or with respect to any other matter whatsoever, whether known or
unknown to him at the time of execution of this Agreement, including, but not
limited to, claims for compensatory, actual, special, consequential, reliance,
punitive, exemplary and/or other damages, including but not limited to claims
for personal injuries, pain and suffering, emotional distress, health care
expenses, back pay, front pay, separation pay, wages, benefits, attorney’s fees,
costs, interest, other monies or the shares he was issued and owns in
CannaPharmaRx, Inc. (the privately held Colorado corporation), any claims or
liability based on the distribution by the Company of the press release or
letter referenced in Paragraph 4 above where the distribution is permitted under
this Agreement, or any claims that might arise as a result of any determination
that the value of his shares at the time of execution of this Agreement was more
or less than the Settlement Payment, but excluding: (i) any claim for breach of
this Agreement; and (ii) any claims the law precludes from waiving by agreement.

(a) (b) Release by the Company. The Company acquits, releases, and forever
discharges COHEN of and from all, and in all manner of, actions and causes of
action, suits, debts, claims, and demands whatsoever, in law or in equity, which
the Company ever had, or may now have, with respect to any aspect of its
affiliation with COHEN, or with respect to any other matter whatsoever, whether
known or unknown to the Company at the time of execution of this Agreement,
including, but not limited to, claims for compensatory, actual, special,
consequential, reliance, punitive, exemplary and/or other damages, including but
not limited to claims for attorney’s fees, costs, or interest, but excluding:
(a) any claim for breach of this Agreement; and (b) any claims the law precludes
from waiving by agreement.

12. Laws Included in Release. COHEN agrees that with the exception of any action
for breach of this Agreement or that the law precludes him from waiving by
agreement, his covenants and releases, as set forth in this Agreement, include a
waiver of any and all rights or remedies which he ever had or may now have
against the Company under any present or future federal, state, or local statute
or law, including, but not limited to the Constitutions of the United States and
the State of Florida; the Florida Civil Rights Act of 1992; the Florida Equal
Pay Act, § 725.07, Florida Statutes; the Florida Whistleblower Act, § 448.102,
et seq., Florida Statutes; the Florida’s Workers’ Compensation Statutes;
Florida’s Workers’ Compensation Anti-Retaliation Provision, § 440.205, Florida
Statutes; Florida’s Wage Rate Provision, § 448.07, Florida Statutes; Florida’s
Attorneys’ Fees Provision for Successful Litigants in Suits for Unpaid Wages, §
448.08, Florida Statutes; and any other claims for unpaid or delayed payment of
wages, vacation, overtime, missed or interrupted meal periods; Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.; the Civil Rights Act of
1866, 42 U.S.C. §1981; the Civil Rights Act of 1991, PL. 102-166; the ADEA and
the Older Workers Benefit Protection Act, 29 U.S.C. §621, et seq.; the Americans
with Disabilities Act, 42 U.S.C. §12101, et seq.; the FLSA and the Equal Pay Act
of 1963, 29 U.S.C. §201, et seq.; the FMLA; the Employee Retirement Income
Security Act, 29 U.S.C. §1001, et seq.; the Occupational Safety and Health Act
of 1970, 29 U.S.C. §553, et seq.; the National Labor Relations Act, 29 U.S.C.
§141, et seq.; COBRA; and any statutory amendments.

13. Waiver of Unknown Claims. The Parties intend that this Agreement shall bar
each and every claim, demand, and cause of action hereinabove specified, whether
known or unknown to them at the time of execution of this Agreement. As a
result, they acknowledge that they might, in the future, discover claims or
facts in addition to or different from those which they now know or believe to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this settlement. Nevertheless, the Parties waive any right, claim, or
cause of action that might arise as a result of such different or additional
claims or facts.

 

Page 4



--------------------------------------------------------------------------------

14. Mutual Non-Disparagement and Non Admission. CPRx and COHEN agree not to
make, publish or communicate publicly any false or intentionally disparaging
remarks or statements about the other. For CPRx and its related entities, such
obligation will only apply to their then directors and officers while they are
holding such positions with CPRx, and that only the corporate entity, not any
individual officer or director, will be subject to liability for any violation
of this obligation. The Parties also agree that neither is admitting to any
liability owed to the other. For the avoidance of doubt, COHEN acknowledges that
the statements described in paragraph 4 of this Agreement are not false and do
not disparage him, and the Company’s distribution of the press release and
letter as set forth in Paragraph 4 above are not a breach of the Company’s
non-disparagement obligations.

15. Confidential Information and Trade Secrets. COHEN acknowledges that the
confidential information and trade secrets of the Company, including business
and financial information, plans, ideas, programs, designs, drawings, methods,
materials, equipment, customer lists, inventions, processes, files, materials,
and the like, are valuable assets of the Company, the disclosure of which to
those outside the Company could cause immediate and irreparable harm to the
Company. COHEN therefore agrees that except upon the prior written consent from
the Company, he will not use, convey, or disclose to any person, corporation or
entity any such confidential information or trade secrets that he may have
acquired or gained access to while he was associated with the Company.

16. Non-Interference with Gary Cohen’s Legally Protected Rights. The Company and
COHEN understand and agree that nothing in this Agreement interferes with or in
any way restricts the Parties’ legal rights to participate or cooperate
truthfully in any inquiry, investigation or proceeding by any federal, state or
local government agency charged with the enforcement of any laws. The Company
and COHEN agree, however, that COHEN is releasing and waiving any right or
demand to recover for himself (as COHEN is defined in this Agreement) any
monetary damages, award, or other legal or equitable relief in connection with
any such inquiry, investigation, or proceeding.

17. Return of Company Property. By or before the effective date of the
Agreement, COHEN shall return to the Company, in a manner and at a location as
the Company directs, all property of the Company of any kind in his possession
or under his control, including but not limited to all computers, laptops,
computer passwords, phones, keys, credit cards, book displays, marketing
materials), and any hard copies and electronic business records. By signing this
Agreement, COHEN acknowledges that he has not kept possession of, or deleted,
destroyed, encrypted, downloaded, emailed, or copied, any of the Company’s
electronic business information for the purpose of using, possessing or
disclosing the same for any personal, business or other purpose following his
separation from CPRx.

18. Cooperation in Legal Matters. For the seventeen-month period following the
effective date of this Agreement, COHEN agrees that upon reasonable notice from
the Company, he will make himself available to the Company, and cooperate with
and assist the Company, in connection with any proceeding before a federal,
state, or local governmental agency, or in any arbitration or court of law,
pertaining to any matter for which he has knowledge or information as a result
of his affiliation with the Company through the effective date of this
Agreement. In the event that a subpoena or other lawful process is properly
served upon COHEN requiring production or disclosure of information or documents
concerning the foregoing matters, COHEN or his legal counsel shall promptly
notify the Company’s President, in writing, and provide the President with
copies of any subpoena or other process served upon him. COHEN shall thereafter
make such documents available to the Company for inspection and copying at a
reasonable time and place designated by the Company prior to their production.
In the event that the subpoena or other process requires testimony or statements
from COHEN, COHEN agrees to meet, telephonically or in person, with attorneys or
agents designated by the Company, at a time and place designated by the Company
and prior to the testimony, for the purpose of discussing such testimony.
Nothing herein shall give the Company the right to control or dictate the
content of any testimony given by COHEN, or any documents produced by him, it
being understood that COHEN shall testify truthfully and shall provide all
information lawfully required of him. In the event that the Company requires any
information or testimony from COHEN in connection with any claim made against
the Company, or any claims made by the Company against persons or entities not
party to this Agreement, COHEN agrees to cooperate reasonably but fully with the
Company,

 

Page 5



--------------------------------------------------------------------------------

including: (a) appearing at any trial, hearing, deposition or arbitration;
(b) meeting telephonically or in person with attorneys or agents designated by
the Company, at a time and place designated by the Company and prior to the
testimony, for the purpose of discussing such testimony and any other matters
relating to the claim; and (c) providing the Company with any documentation in
COHEN’s custody or control. The Company agrees to reimburse COHEN for reasonable
costs, pre-approved by the Company, that he incurs in assisting the Company in
the foregoing matters. The Parties agree that the provisions of this Paragraph
shall not apply to any action brought under this Agreement.

19. Adequate Consideration. COHEN agrees that the covenants and promises made by
him in this Agreement are in consideration of the payment and other promises
made hereunder by the Company, which he acknowledges to be sufficient, just and
adequate consideration for his covenants and promises. COHEN further
acknowledges that, but for his execution of this Agreement, he would not be
entitled to the settlement payment or Settlement Shares being provided to him
under this Agreement.

20. Non-Disclosure. The Parties agree not to disclose the terms of this
Agreement publicly except as may be required by law, in any SEC filing or other
similarly required public disclosure or release, or as CPRx may reasonably need
to do so for business purposes (such as in a discussion with a future investor
or shareholder, etc.). COHEN agrees not to disclose the terms of the Agreement
to anyone other than his counsel, tax or financial advisors, immediate family
members (or current girlfriend), subject to each of their respective agreements
to keep the terms strictly confidential and to not disclose the terms to any
other person or entity.

21. Relief for Breach. The Parties agree that if either Party at any time
asserts that any of the terms of this Agreement have been violated, that Party
shall have the right to seek specific performance of such term or terms,
appropriate injunctive relief to prevent a breach of the term or terms, and any
other necessary and proper relief, including monetary damages, from any court of
competent jurisdiction, and that the prevailing Party (by court judgment, order,
verdict or a private settlement) shall be entitled to recover its reasonable
costs (including discovery costs), expenses and attorney’s fees incurred in
connection with any such legal and/or equitable action.

22. Governing Law and Interpretation. The Parties agree that this Agreement
shall be construed in accordance with New Jersey law, that any action brought by
any Party hereunder may be instituted and maintained only in the appropriate
federal or state court located in New Jersey where CPRx maintains its
headquarters, and that the Parties consent and agree to the personal
jurisdiction and subject matter jurisdiction of either such court, and that this
Agreement shall be interpreted in accordance with the plain meaning of its terms
and not strictly for or against any Party.

23. Modification, Waiver and Assignment. This Agreement shall not be changed,
modified, terminated, canceled or amended except by a written instrument signed
by both CPRx and COHEN. The failure to exercise or a delay in exercising, any
right, remedy or power under this Agreement shall not operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
under this Agreement preclude any other or further exercise thereof. The Parties
agree that the Company, but not COHEN, may assign its rights and obligations
under this Agreement without notice to or consent from COHEN.

24. Notices. Any notices required or permitted to be given under this Agreement
shall be in writing, sent by certified or registered mail, as follows:

 

To GARY COHEN: To the Company:

Gary Cohen

8615 Vivienne Bass Way

Odessa, Florida 33556

CannaPharmaRx, Inc.

Attn: President

1 Collins Drive Suite 100

Carney’s Point, NJ 08069-3640

 

Page 6



--------------------------------------------------------------------------------

25. Headings and Electronic Signature. The headings used in this Agreement are
descriptive only, are for the convenience of identifying provisions, and are not
determinative of the meaning or effect of any provision. The parties agree that
hard copy and electronic copies of their signatures to this Agreement shall be
deemed original signatures.

26. Entire Agreement. The Parties agree that this Agreement, together with its
Appendices A-D, constitute the entire agreement between them and that except to
the extent referred to herein or incorporated herein by reference, there exist
no other agreements, oral or written, express or implied, relating to any
matters covered by this Agreement, or relating to any other matter whatsoever,
whether or not within the knowledge or contemplation of any of the Parties at
the time of execution of this Agreement.

27. Acknowledgement. COHEN acknowledges and agrees:

 

  (a) He has had more than ample time within which to review and consider
signing this Agreement;

 

  (b) He was advised and hereby is advised in writing to consult with an
attorney of his choice (namely Dale James Morgado, Esq.), at his expense, prior
to signing this Agreement;

 

  (c) He has read the terms of this Agreement, he agrees that this Agreement is
written clearly and with language he understands, and he has knowingly,
voluntarily and of his own free will agreed to the terms of this Agreement for
the purpose of fully and finally compromising and settling any and all claims,
disputed or otherwise, of any kind or nature that he ever had or may now have
against the Company arising out of his association with and/or separation from
the Company, and arising out of any other matter, whether known or unknown to
him at the time of execution of this Agreement;

 

  (d) He is not waiving any claims or rights that may arise after the execution
of this Agreement under the ADEA, or otherwise;

 

  (e) The settlement payment provided to him under Paragraph Nos. 2(a) and 2(b)
hereof exceed the amount to which he would have otherwise been entitled as a
result of his separation from the Company and are in exchange for him signing
this Agreement.

28. Effective Date. The Parties agree that the effective date of this Agreement
shall be the last date that a Party to this Agreement enters its/his signature
to this Agreement.

WHEREFORE, the Parties have read all of the foregoing, understand the same, and
agree to all of the provisions contained herein.

 

CANNAPHARMARX, INC. (“CPRx”) GARY COHEN By:

/s/ Gerald Crocker

By:

/s/ Gary Cohen

 

Its:

 

Chief Executive Officer

GARY COHEN Dated:

3/30/15

Dated:

3/30/15

 

Page 7



--------------------------------------------------------------------------------

THE COMPANY AS DEFINED IN THIS AGREEMENT, INCLUDING GOLDEN DRAGON HOLDING CO.,
CANNAPHARMARX, INC. (THE PRIVATELY HELD COLORADO CORPORATION), AND CANNAPHARMARX
ACQUISITION CORP.

 

By:

/s/ Gerald Crocker

Its:

Chief Executive Officer

Authorized Representative Dated:

3/30/15

 

GARY HERICK GERALD CROCKER By:

/s/ Gary Herick

By:

/s/ Gerald Crocker

Gary Herick Gerald Crocker Dated:

3/30/15

Dated:

3/30/15

JAMES SMEEDING ROBERT LIESS By:

/s/ James Smeeding

By:

/s/ Robert Liess

James Smeeding Robert Liess Dated:

3/30/15

Dated:

3/30/15

MATHEW SHERWOOD By:

/s/ Mathew Sherwood

Mathew Sherwood Dated:

March 30, 2015

 

Page 8



--------------------------------------------------------------------------------

APPENDIX A

[Subscription Agreement between CPRx and Gary Cohen]



--------------------------------------------------------------------------------

Subscription Agreement

CANNAPHARMARX

A Delaware Corporation

COMMON STOCK

(Restricted)

SUBSCRIPTION AGREEMENT AND REPRESENTATIONS

TO: CannaPharmaRx, Inc.

Board of Directors

Gentlemen:

I, Gary M. Cohen, understand that CannapharmaRx, Inc., a Delaware Corporation
(the “Company”) has agreed to issue 600,000 restricted Shares of Common Stock of
the Company (the “Shares”), pursuant to a Settlement and Mutual Release of
Claims Agreement (“Settlement Agreement”) between the Company and me per the
effective date of the Settlement Agreement, containing specific terms and
conditions incorporated herein by this reference.

I hereby subscribe and agree to accept 600,000 Shares of restricted common stock
of the Company and upon acceptance by the Company, I agree to become a
Shareholder of the Company under terms hereof, which include the terms of the
Metering Agreement as attached hereto as Exhibit A and incorporated herein by
this reference.

In order to induce the Company to accept my offer, I represent as follows:

 

(1) ACKNOWLEDGMENT OF REVIEW OF INFORMATION ABOUT COMPANY. I hereby acknowledge
that I have reviewed all pertinent publicly filed documents relating to the
Company, including its SEC filings, including financial information necessary to
execute this Agreement.

 

(2) AVAILABILITY OF INFORMATION. I hereby acknowledge that the Company has made
available to me the opportunity to ask questions of the Company and any other
person or entity acting on its behalf, concerning the information contained in
the publicly filed corporate documents and to obtain additional pertinent
information, to the extent the Company possesses such information for public
dissemination. I further represent that I am not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to acquire the Shares, it being understood that
information and explanations related to the terms and conditions of the Shares
and the other publicly filed and publicly disseminated corporate documents shall
not be considered investment advice or a recommendation to acquire the Shares.

 

(3) REPRESENTATIONS AND WARRANTIES. I represent and warrant to the Company that
all of my Representations herein are true and correct and understand that the
Company is relying upon the accuracy and completeness of my representations and
warranties in connection with the availability of an exemption for the offer and
issuance of the Shares from the registration requirements of applicable federal
and state securities laws.

 

1



--------------------------------------------------------------------------------

(4) RESTRICTED SECURITIES.

 

  (a) I understand that the Shares have not been registered under the Securities
Act of 1933, as amended (The Act), or any state securities laws.

 

  (b) I understand that if my subscription is accepted and the Shares issued, I
cannot sell or otherwise dispose of the Shares, unless the shares being sold are
registered under the Act or the state securities laws or exemptions there from
are available (and consequently, that I must bear the economic risk of the
investment for an indefinite period of time).

 

  (c) I understand that the Company has no obligation now or at any time to
register the Shares under the Act or the State securities laws or obtain
exemptions there from.

 

  (d) I understand that the Company will restrict the transfer of the Shares in
accordance with the foregoing representations.

 

  (e) I understand that the Company is a thinly traded OTC company, there is a
high risk that the shares may remain illiquid for an extended length of time,
and that the market is highly dependent on the success of the Company, over
which I will have no control.

 

(5) LEGEND.

I agree that any certificate representing the Shares will contain and be
endorsed with the following, or a substantially equivalent, LEGEND:

“These Shares have been acquired in a transaction not subject to the
registration requirements of the Securities Act of 1933, as amended, pursuant to
an investment representation by the holder and shall not be sold, pledged,
hypothecated or donated, or otherwise transferred except upon the issuance to
Company of a favorable opinion by counsel acceptable to it and the submission to
the Company of other evidence satisfactory to and as required by counsel to the
company; that any such transfer will not violate the Securities Act of 1933, as
amended, and applicable state securities laws.

The Shares represented by this certificate are subject to a Metering Agreement
between the Company and the holder and may only be sold in accordance with the
terms of the Metering Agreement.”

 

(6) AGE: CITIZENSHIP.

I am at least twenty-one (21) years old and a citizen of the USA.

 

(7) ACCURACY OF INFORMATION.

All information which I have provided to the Company concerning my financial
position, sophistication, and knowledge of financial and business matters is
correct and complete as of the date set forth herein.

 

(8) OFFERING PROCEDURE.

I understand that this subscription offer is subject to each of the following
terms and conditions:

 

  (a) This subscription offer shall become binding upon the Company only when
accepted, in writing, by the Company, concurrent with the execution of the
Settlement Agreement incorporated by reference herewith.

 

  (b) This subscription offer may not be withdrawn by me, after acceptance by
the Company.

 

2



--------------------------------------------------------------------------------

(9) SUITABILITY. I hereby further warrant and represent:

 

  (a) That I can afford a complete loss of the stock value and can afford to
hold the securities being received hereunder for an indefinite period of time;

 

  (b) That I consider this investment a suitable investment, and I am
sophisticated in business and investment matters, including stock ownership;

 

  (c) That I have had substantial prior experience in financial matters and
investments; and

 

  (d) I have such knowledge and experience in business and financial matters
that I am capable of evaluating the Company and proposed activities thereof, the
risks and merits of investment in the Shares and of making an informed
investment decision thereon, and am not utilizing a purchaser representative in
connection with evaluating such risks and merits.

 

(10) RESTRICTIONS.

This Subscription Agreement is personal to me. It may not be sold, transferred,
assigned or otherwise disposed of to any other person, natural or artificial.

 

(11) CONDITIONS.

This Subscription Agreement shall become binding upon the Company only when
accepted, in writing, by the Company, concurrent with the execution of the
Settlement Agreement incorporated by reference herewith.

 

(12) AFFIRMATIVE REPRESENTATIONS.

 

  (a) I have reviewed carefully the Company information I deem necessary,
including this Subscription Agreement. I am aware that:

 

  (i) There are substantial risks incident to the ownership of Shares in the
Company, and such Shares are highly speculative and involves a high degree of
risk of loss by me of value therein; and

 

  (ii) No federal or state agency has passed upon the Shares or made any finding
or determination concerning the fairness of this investment.

 

  (b) I acknowledge that I have been advised to consult my own attorney
concerning the investment, and I am represented by Dale Morgado, Esq. in this
matter.

 

  (c) I acknowledge that the investment in the Company is an illiquid
investment. In particular, I recognize that:

 

  (i) Due to restrictions described herein and the lack of a significant public
market for these Shares, in the event I should attempt to sell my Shares of the
Company, my investment will be highly illiquid and probably must be held
indefinitely.

 

  (ii) I must bear the economic risk of investment in the Shares for an
indefinite period of time, since the Shares has not been registered under the
Securities Act of 1933, as amended. Therefore, the Shares cannot be offered,
sold, transferred, pledged, or hypothecated to any person unless either
subsequently registered under said Act or an exemption from such registration is
available and the favorable opinion of counsel for the Company to that effect is
obtained.

 

  (iii) My right to transfer my Shares will be restricted as provided in this
Subscription Agreement, and the Metering Agreement attached hereto as Exhibit A
which is a material inducement to the Company to issue the shares.

 

3



--------------------------------------------------------------------------------

  (d) I represent to the Company that:

 

  (i) I have carefully reviewed and understand the risks of, and other
considerations relating to, the acquisition of the Shares, including the risks
set forth in this Subscription Agreement;

 

  (ii) I am acquiring the Shares for which I hereby subscribe for my own
account, as principal, for investment purposes only and not with a view to the
resale or distribution of all or any part of such Shares, and that I have no
present intention, agreement or arrangement to divide my participation with
others or to resell, transfer or otherwise dispose of all or any part of the
Shares subscribed for unless and until I determine, at some future date, that
changed circumstances, not in contemplation at the time of this purchase, makes
such disposition advisable;

 

  (iii) I have adequate means of providing for my current needs and personal
contingencies and have no need for liquidity in this investment;

 

  (iv) I consider myself sophisticated as an investor and have such knowledge
and experience in financial and business matters that I am capable of evaluating
the merits and risks of investment in the Shares and make an informed decision;
and

 

  (v) I have previously invested in private placements of stock.

 

  (e) I hereby adopt, accept, and agree to be bound by all the terms and
conditions of this Agreement, and by all of the terms and conditions of the
Articles of Incorporation, and amendments thereto, and By-Laws, applicable to a
Shareholder such as myself. Upon acceptance of this Subscription Agreement by
the Company under the term hereof, I shall become a Shareholder for all
purposes, and the Shares subscribed shall be issued.

 

  (f) This Subscription Agreement, upon acceptance by the Company, shall be
binding upon my heirs, executors, administrators, successors, and assigns.

 

(13) INDEMNITY.

I hereby agree to indemnify the Company and hold the Company harmless from and
against any and all liability, damage, cost, or expense incurred on account of
or arising out of:

 

  (a) Any inaccuracy in my declarations, representations, and warranties
hereinabove set forth;

 

  (b) The disposition of any of the Shares which I will receive, contrary to my
foregoing declarations, representations, and warranties; and

 

  (c) Any action, suit or proceeding based upon (1) the claim that said
declarations, representations, or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company; or (2) the
disposition of any of the Shares or any part thereof.

 

(14) GOVERNING LAW.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New Jersey. Any action brought by either party hereunder must be
instituted and maintained only in the appropriate federal or state court located
in the county of New Jersey where the Company maintains its headquarters, and
that the parties consent and agree to the personal jurisdiction and subject
matter jurisdiction of either such court.

 

4



--------------------------------------------------------------------------------

(15) TITLE.

I will hold title to my Shares solely in my own name as subscriber.

 

(16) WAIVER.

As a specific inducement to the Company to enter into this Subscription, Gary M.
Cohen hereby waives and releases any and all claims whatsoever against Company,
its officers, directors and agents, relating to disclosure, corporate
governance, representations not expressly contained herein, arising under this
Agreement up through date hereof.

IN WITNESS WHEREOF, subject to acceptance by the Company and terms hereof, I
have completed this Subscription Agreement to evidence my Subscription as set
forth hereinabove, and I agree to accept, pursuant to this Subscription
Agreement, and the concurrent Settlement Agreement, the amount of 600,000 Shares
of the Company’s restricted common stock, under the terms hereof.

 

/s/ Gary M. Cohen

Gary M. Cohen, Subscriber

THIS SUBSCRIPTION OFFER IS ACCEPTED THIS 1st DAY OF April, 2015.

 

CANNAPHARMARX, INC. By:

/s/ Gerald Crocker

Gerald Crocker, CEO

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Metering Agreement



--------------------------------------------------------------------------------

METERING AGREEMENT

THIS METERING AGREEMENT (“Agreement”) is made effective as of this 1st day of
April 2015, by and among Gary M. Cohen (“Shareholder”) and CannaPharmaRx, Inc.,
a Delaware corporation (the “Company”), and the consideration herefore is
acknowledged as being the Settlement and Mutual Release of Claims Agreement
(“Settlement Agreement”) entered into between the Company and Shareholder
concurrently herewith.

WHEREAS, the Shareholder holds common stock of the Company, constituting 600,000
shares of restricted common stock of CannaPharmaRx, Inc., a Delaware Corporation
(“SHARES”), received as part of the consideration in the Settlement Agreement.

WHEREAS, the Company believes it is in the best interests of its stockholders to
maintain an orderly trading market for shares of the Company’s common stock, and
Shareholder has represented that he is holding the SHARES for long-term
investment;

WHEREAS, the Company desires the Shareholder to meter the selling of the SHARES
held by the Shareholder to encourage orderly trading in shares of the Company’s
common stock; and to minimize volatility for benefit of shareholder and all
other stockholders.

WHEREAS, in order to induce the Company to enter into the Settlement Agreement,
concurrently herewith, Shareholder agrees to the terms herein.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. TERMS OF METERING.

a) the Shareholder understands and agrees that the shares are “restricted”
within the meaning of Rule 144 under the Securities Act of 1933;

b) the Shareholder agrees, that without the prior written consent of the
Company, for a period of one year the Shareholder will not make or cause any
sale of the SHARES which, as of or after the date of this Agreement, the
Shareholder owns either of record or beneficially;

c) after one year from date hereof the Shareholder, shall have the right, but
not the obligation, to sell into the market, in any ninety day period, an amount
of Common Shares equal to     % of the total shareholding not to exceed, with
each day’s trade, the average daily trading volume of the Company’s Common
Shares, computed for the prior 60 calendar days. Block Trades (25,000 shares or
more) may only be sold into the trading market by the Shareholder with the
written consent of the Company, in its sole discretion. Furthermore, the
Shareholder will permit all certificates evidencing the SHARES to be endorsed
with the appropriate restrictive legends and will consent to the placement of
appropriate stop transfer orders pursuant to this Agreement with the transfer
agent of the Company;

d) when eligible, under the terms hereof and under Rule 144, the Shareholder
must notify the Company of the number of SHARES he intends to sell as well as
the estimated dates, so that



--------------------------------------------------------------------------------

the specified SHARES can be cleared and deposited. The Shareholder shall provide
all of his trading records for the securities for the previous 90 days together
with the request to clear SHARES; and

e) The Company will process and clear the share certificates for the specified
increments of shares within five (5) business days from written Notice and
Receipt of all necessary information from Shareholder.

2. TRANSFER; SUCCESSOR AND ASSIGNS. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

3. GOVERNING LAW. This Agreement shall, to the fullest extent allowed by law, be
construed, interpreted and enforced in accordance with the laws of the State of
New Jersey , without regard to or application of conflict of law rules. Any
action brought by either party hereunder must be instituted and maintained only
in the appropriate federal or state court located in the county of New Jersey
where the Company maintains its headquarters, and the parties consent and agree
to the personal jurisdiction and subject matter jurisdiction of either such
court,

4. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

5. TITLES AND SUBTITLES. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6. NOTICES.

(a) All notices, requests, demands and other communications under this Agreement
or in connection herewith shall be given or made upon (i) the Shareholder at
such Shareholder’s address set forth on the signature page hereto; and (ii) the
Company at its home office in Carney’s Point, New Jersey.

(b) All notices, requests, demands and other communications given or made in
accordance with the provisions of this Agreement shall be in writing, and shall
be sent by overnight courier, or by facsimile with confirmation of receipt, and
shall be deemed to be given or made when receipt is so confirmed.

(c) Any party may, by written notice to the other, alter its address or
respondent and such notice shall be given in accordance with the terms of this
Section 6.

7. ATTORNEY’S FEES. If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover from the non-prevailing party the prevailing
party’s reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such prevailing party may be entitled as
determined by such court, equity or arbitration proceeding.



--------------------------------------------------------------------------------

8. AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended with the
written consent of the Company and the Shareholder.

9. SEVERABILITY. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

10. DELAYS OR OMISSIONS. No delay or omission to exercise any right, power or
remedy accruing to any party to this Agreement, upon any breach or default of
the other party to this Agreement shall impair any such right, power or remedy
of such holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party to this Agreement of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any holder shall be cumulative and
not alternative.

11. ENTIRE AGREEMENT. This Agreement and the documents referred to herein
(Settlement Agreement and Mutual Release) constitute the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements existing between the parties are null and
void. Any remedies for violation of this Agreement shall be governed by the
terms of the Settlement Agreement. However, should shareholder violate the terms
of this Agreement, Company shall have the immediate right to suspend all
releases of restrictions and shares for sales for a period of one year from
discovery of each violation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

/s/ Gary M. Cohen

Gary M. Cohen, Shareholder 8615 Vivienne Bass Way Odessa, Florida 33556



--------------------------------------------------------------------------------

For the Company:

/s/ Gerald E. Crocker

CannaPharmaRx, Inc.

By its President

1 Collins Drive Suite 100

Carney’s Point, NJ 08069-3640



--------------------------------------------------------------------------------

APPENDIX B

LAWSUITS INVOLVING GARY M. COHEN, CANNAPHARMARX, AND GOLDEN DRAGON HOLDING CO.
HAVE BEEN RESOLVED AND DISMISSED

Tampa, Florida – The lawsuit filed in Florida on October 30, 2014 against
CannaPharmaRx, Gary Herick, Gerry Crocker, Jim Smeeding, Mat Sherwood and Bo
Liess by former CannaPharmaRx executive Gary M. Cohen has been resolved and
dismissed. The parties amicably resolved their differences before any discovery
occurred or before any decision by the court on the merits of any claims.
Mr. Cohen had alleged various contract and employment-related claims, as well as
made allegations of what he believed had been corporate fraud, misappropriation,
breach of fiduciary duty, and SEC or SOX violations. CannaPharmaRx and all the
individuals who had been sued categorically denied all of Mr. Cohen’s claims
allegations, have maintained that the allegations were false, and were prepared
to assert counterclaims of their own. As part of the parties’ resolution,
Mr. Cohen has agreed to retract his allegations.

In addition, Golden Dragon Holding Co. and Mr. Cohen have resolved their
differences in Golden Dragon’s lawsuit filed against Mr. Cohen on November 11,
2014 in New Jersey. Golden Dragon has dismissed its claims of libel and tortious
interference. In his answer to the complaint, Mr. Cohen maintained that he had
not libeled Golden Dragon or tortiously interfered with its business
relationships.



--------------------------------------------------------------------------------

APPENDIX C

Letter

*** CONFIDENTIAL ***

[***] [Confidential Information Redacted]



--------------------------------------------------------------------------------

APPENDIX D

 

  7. Confidentiality, Return of Property, and Covenant Not to Compete.

 

  A. Confidential Information.

(1) Company Information. The Company agrees that it will provide the Executive
with Confidential Information, as defined below, that will enable the Executive
to optimize the performance of the Executive’s duties to the company. In
exchange, the Executive agrees to use such Confidential Information solely for
the Company’s benefit. The Company and the Executive agree and acknowledge that
its provision of such Confidential Information is not contingent on the
Executive’s continued employment with the company. Notwithstanding the preceding
sentence, upon the termination of the Executive’s employment for any reason, the
Company shall have no obligation to provide the Executive with its Confidential
Information. “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products services, customer lists and
customers (including, but not limited to, customers of the Company on whom the
Executive called or with whom the Executive became acquainted during the term of
the Executive’s employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing finances or other business information
disclosed to the Executive by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment.
Confidential Information does not include any of the foregoing items which has
become publicly known and made generally available through no wrongful act of
the Executive or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions.

The Executive agrees at all times during the Term and thereafter, to hold in
strictest confidence, and not to use, except for the exclusive benefit of the
Company, or to disclose to any person or entity without written authorization of
the Board of Directors of the Company, any Confidential Information of the
Company.

(2) Former Employer Information. The Executive agrees that he will not, during
her employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
and that the Executive will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

(3) Third Party Information. The Executive recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s party to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Executive shall hold all such confidential or proprietary
information in the strictest confidence and not disclose it to any person or
entity or use it except as necessary in carrying, out the Executive’s work for
the Company consistent with the Company’s agreement with such third party.



--------------------------------------------------------------------------------

APPENDIX D

B. Returning Company documents. At the time of leaving the employ of the
Company, the Executive will deliver to the Company (and will not keep in the
Executive’s possession) specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by the Executive pursuant to the Executive’s
employment with the Company or otherwise belonging to the Company, its
successors or assigns.